DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 31 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 40-59, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 24, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 31, 33-59 and 67-78 are allowed.  The claims are drawn to an ink composition for extruding a fiber, for printing a three-dimensional object, or for coating a three-dimensional object to be coated, the ink composition comprising: a solvent system comprising at least a primary organic solvent and one or more additional organic solvents, the one or more additional organic solvents having lower vapor pressure(s) than the primary organic solvent at a desired temperature and pressure for the extruding, for the printing, or for the coating; and a solids content comprising: a polymer that is soluble in the solvent system at the desired temperature and pressure; and solid particles that are insoluble in the solvent system at the desired temperature and pressure wherein the solid particles are at least 50 vol.% of the solids content; and wherein at least one of the one or more additional organic solvents is a surfactant or a plasticizer.
The claims are allowable over the closest prior art as noted below:
Oyanagi et al (US 2008/0173214) teaches an ink composition (Abstract) for coating on a three-dimensional object to be coated such as a sheet of paper (Examples), the ink composition comprising a solvent system such as the primary solvent - diethylene glycol diethyl ether and the secondary solvent - dipropylene glycol monomethyl ether. The vapor pressure of the secondary solvent is lower than that of the primary solvent. The ink also comprises a polymer that is soluble in the solvent system and solid particles which are insoluble in the solvent such as pigment particles ([0030]). Oyanagi teaches that the amount of pigment particles can range from 0.5 to 25% by weight ([0033)).  Oyanagi does not explicitly teach that the solid particles are at least 50 % by volume of the solids content.  Nor does it teach that the at least one of the more additional organic solvent is a surfactant or plasticizer.
Hong, Microstructure and Mechanical Properties of Reticulated Titanium Scrolls, Advanced Engineering Materials, 2011, 13 No 12 teaches an ink composition (page 1123, Experimental
section) for extruding a fiber and/or printing a 3D object (figure 1) comprising the following solvent system: dichloromethane, 2-butoxyethanol and dibutyl phthalate. The ratio of these solvents 4 : 1.2 : 0.6
respectively. The additional solvents (2-butoxyethanol (plasticizer) and dibutyl phthalate (surfactant)) have a lower vapor pressure than dichloromethane. Hong teaches that the ink composition also contains titanium hydride (page 1123, Experimental section). The titanium hydride is insoluble in the solvent system at 23 C (room temperature). The solids content is about 73 wt. % of TiH2 and 12 wt. % of the copolymer (page 1123, Experimental). Titanium hydride has a density of 3.75 g/cm? and a polymer’s density can be approximated to be 1 g/cm, therefore the volume ratio can be calculated to be approximately 19:12 and therefore, the titanium hydride is present in the amount of greater that 50% of the solids content.  However, Hong fails to teach that the polymer is soluble in the solvent system at the desired temperature and pressure of the application of the ink.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764